Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 6, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive unemployment insurance benefits because she had insufficient weeks of covered employment in her base period. As a result, claimant was charged with an overpayment of benefits. It was ultimately found that claimant’s statements regarding the weeks she was allegedly employed were not supported by credible documentary evidence. We affirm. Issues of witness credibility and the evaluation of evidence are for determination by the Board (see, Matter of Di Maria [Ross], 52 NY2d 771, 772-773). Our review of the record leads to the conclusion that the Board’s decision is based upon substantial evidence and it will not, accordingly, be disturbed.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.